Reasons for allowance
The following is a statement of reasons for the indication of allowable subject matter:  Sillman et al (Transusion, Vol 51, December 2011, pages 2549-2554) (submitted in the IDS filed 01/23/2020) is considered to be the closest prior art of record.
            Silliman et al discloses measuring the concentration (level) of markers such as 5-HETE, 12-HETE, and arachidonic acid in stored blood and comparing the levels to that of controls (e.g. pages 2549-2551 and figures 1-3).  Silliman et al discloses that the markers are increased during storage and that the markers are linked (causative agent) to TRALI (transfusion-related acute lung injury) (e.g. page 2549, 2551-2553).  Silliman et al discloses that the stored blood at 42 days has the increase concentration of the markers that cause acute lung injury (e.g. page 2549, 2551-2553).   However, Silliman et al does not teach nor fairly suggest measuring the levels of 9-HODE, 13-HODE, 5-HETE, 12-HETE and 15-HETE in a method as currently recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641